            Case 2:21-cr-00219-APG-DJA Document 12 Filed 09/10/21 Page 1 of 3



 1                                                                   SEP 10, 2021
 2
 3
 4
 5                                 UNITED STATES DISTRICT COURT
 6                                       DISTRICT OF NEVADA
 7                                                  ***
 8   UNITED STATES OF AMERICA,                       )
                                                     )
 9                          Plaintiff,               )      2:21-cr-00219-APG-DJA
                                                     )
10   v.                                              )      ORDER REGARDING PRETRIAL
11                                                   )            PROCEDURE
     JOSHUA A. MARTINEZ,                             )
12                                                   )
                            Defendant.               )
13                                                   )

14   I.      PRETRIAL MOTIONS AND NOTICE OF DEFENSE, AND CERTIFICATION
15           OF TIMELINESS:
16           A.    It shall be the responsibility of any party filing pretrial motions or responses to
17   motions pursuant to the time schedule set forth below, or any extension of time which may
18   be granted by the Court upon the showing of good cause, to provide a Certification Statement
19   that said motion or response is being filed timely. Said Certification shall be so identified and
20   shall be set forth separately as an opening paragraph on any such motion or response.
21           B.    Each party shall have thirty (30) calendar days from the date of this order within
22   which to file and serve any and all pretrial motions and notices of defense. See LCR 12-1.
23           C.    Responses to such motions shall be filed and served within fourteen (14)
24   calendar days from the date of service of the motion.
25           D.    A reply brief may be filed and served within seven (7) calendar days from the
26   date of service of the response. The reply brief shall only address arguments made in
27   response to the motion.
28   ....
            Case 2:21-cr-00219-APG-DJA Document 12 Filed 09/10/21 Page 2 of 3



 1   II.      DISCOVERY:
 2            A.    Disclosure obligations and dispute resolution are governed by Local Rule of
 3   Criminal Practice16-1.
 4            B.    At the time of arraignment, the parties shall represent whether they deem the
 5   case to be complex or non-complex.
 6            C.    Cases Deemed Non-Complex. Within seven (7) days following arraignment,
 7   the parties shall have conferred and caused to be filed with the Court either a Joint Discovery
 8   Agreement or a Government Disclosure Statement. Thereafter, disclosure obligations will be
 9   governed by the terms set forth therein and such further Orders that may be entered by the
10   Court.
11            D.    Cases Deemed Complex. Within seven (7) days following arraignment, the
12   parties shall confer for the purpose of developing a Proposed Complex Case Schedule.
13   Within seven (7) days thereafter, the parties shall cause to be filed with the Court a Proposed
14   Complex Case Schedule addressing the factors set forth in Local Rule of Criminal Practice
15   16-1(a)(2). Thereafter, the Court will resolve any disputed issues and enter an Order setting
16   the Complex Case Schedule that will govern the disclosure obligations of the parties.
17   III.     EVIDENCE DISPLAY: Counsel wishing to utilize the court’s evidence display
18   equipment must contact the courtroom deputy at least seven (7) days in advance of the trial
19   to determine its availability and to arrange for training.
20   IV.      TRIAL BRIEFS: At least seven (7) days in advance of the trial, government
21   counsel shall submit a copy of the government’s trial brief (marked confidential) to the trial
22   judge. The original of the government’s trial brief shall be filed in open court and a copy
23   served upon defense counsel on the date of trial prior to trial commencement. Defense
24   counsel may file a trial brief. Should defense counsel elect to file a trial brief, the same shall
25   be filed and served upon government counsel prior to the defense commencing its side of
26   the case.
27   ....
28   ....



                                                     -2-
             Case 2:21-cr-00219-APG-DJA Document 12 Filed 09/10/21 Page 3 of 3



 1   V.       VOIR DIRE QUESTIONS: At least seven (7) days in advance of trial proposed
 2   voir dire questions shall be filed and served.
 3   VI.      JURY INSTRUCTION: At least seven (7) days in advance of the trial proposed
 4   jury instructions shall be filed and served.
 5   VII.     PLEA BARGAINING: Any and all plea bargaining shall be accomplished, and any
 6   bargain arrived at shall be reduced to writing and presented to the Court at or prior to the
 7   time set for calendar call. Thereafter, the change of plea hearing will be set at the Court’s
 8   convenience.
 9   VIII.    SPEEDY TRIAL REQUIREMENTS: The United States Attorney and defense counsel
10   are hereby notified that no continuances or extensions will be granted for any reason unless
11   a motion or stipulation is submitted which contains a recital of the appropriate exclusion
12   provision that applies pursuant to the Speedy Trial Act. In addition, the motion or stipulation
13   must be accompanied by a proposed order granting the continuance or extension setting
14   forth findings as to excludable time and declaring excludable time. All requests for
15   continuances or extensions which to not comply with this order will be stricken.
16            The date of the clerk’s file mark shall constitute the date of this order.
17
18
                                                  NANCY J. KOPPE
19                                                UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28



                                                      -3-
